


LEASE BETWEEN
 
AGF WOODFIELD OWNER, L.L.C.
 
AND
 
THE ULTIMATE SOFTWARE GROUP, INC.
 
FOR SPACE AT
 
Woodfield Financial Center
 
1375 East Woodfield Road, Schaumburg, Illinois 60173
 


 
October 31, 2008
 



 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS


Article 1
Definitions, Schedules and Addenda
1.1
      Definitions
1.2
      Schedules and Addenda
   
Article 2
Premises
2.1
     Lease of Premises
2.2
     Prior Occupancy
   
Article 3
Payments of Rent
3.1
     Rent
3.2
     Deposits
3.3
     Operating Costs
3.4
     Taxes
   
Article 4
Improvements
4.1
     Construction
4.2
     Commencement of Possession
   
Article 5
Project Services
5.1
     Project Services
5.2
     Interruption of Services
   
Article 6
Tenant’s Covenants
6.1
     Use of Premises
6.2
     Insurance
6.3
     Repairs
6.4
     Assignment and Subletting
6.5
     Estoppel Certificate
   
Article 7
Landlord’s Reserved Rights
7.1
     Substitute Premises
7.2
     Additional Rights Reserved to Landlord
   
Article 8
Casualty and Untenantability
8.1
     Casualty and Untenantability
   
Article 9
Condemnation
9.1
    Condemnation
   
Article 10
Waiver and Indemnity
10.1
     Liability Waiver
10.2
     Indemnification
10.3
     Waiver of Subrogation
10.4
     Limitation of Landlord’s Liability
   
Article 11
Tenant’s Default and Landlord’s Remedies
11.1
     Tenant’s Default
11.2
     Remedies of Landlord
   
Article 12
Termination
12.1
     Surrender of Premises
12.2
     Hold Over Tenancy
   
Article 13
Miscellaneous
13.1
     Quiet Enjoyment
13.2
     Accord and Satisfaction
13.3
     Severability
13.4
     Subordination and Attornment
13.5
     Attorney’s Fees
13.6
     Applicable Law
13.7
     Binding Effect; Gender
13.8
     Time
13.9
     Entire Agreement
13.10
     Notices
13.11
     Headings
13.12
     Brokerage Commissions
13.13
     Sale by Landlord
13.14
     Joint and Several Liability
13.15
     Counterparts
13.16
     Execution, Delivery
13.17
     Illinois Registration
   
Article 14
Renewal and Rofr
14.1
     Renewal Option
14.2
     Rofr
   
Schedule  1
Depiction of Premises
Schedule 1A
Depiction of Rofr Space
Schedule 2
Rules and Regulations
Schedule 3
Utility Services
Schedule 4
Maintenance Services
Schedule 4A
Cleaning Schedule
Schedule 5
Parking
Schedule 6
Workletter
Schedule 7
Commencement Date Certificate
   


 
 

--------------------------------------------------------------------------------

 


 




LEASE


This Lease is made as of October 31, 2008, between AGF WOODFIELD OWNER, L.L.C.,
a Delaware limited liability company ("Landlord") and THE ULTIMATE SOFTWARE
GROUP, INC.., a Delaware corporation ("Tenant").




ARTICLE 1
DEFINITIONS, SCHEDULES AND ADDENDA


1.1           DEFINITIONS.


a.           Premises shall mean Suite 210 on the second floor, as depicted on
Schedule 1.


b.           Building shall mean the Woodfield Financial Center at 1375 East
Woodfield Road, Schaumburg, Illinois 60173; Project shall mean the Building, the
land upon and around which the Building is located, and all other buildings and
improvements thereon or thereunder.


c.           Tenant's Square Footage shall mean approximately 7,861  rentable
square feet (“RSF”); Total Square Footage of the Project shall mean
approximately 182,966 RSF.  Landlord has attempted in good faith to calculate
the square footages set forth in this section in accordance with ANSI/BOMA Z65.1
1996 standards.


d.           Commencement Date shall mean  (i) if the date of Substantial
Completion occurs on or before January 25, 2009 then February 1, 2009, or (ii)
if the date of Substantial Completion occurs after January 25, 2009, then the
earlier of (x) seven (7) days after the date of Substantial Completion, or (y)
the date Tenant first occupies the Premises for the conduct of
business.   Expiration Date shall mean the date that is the day before the
65-month anniversary of the Commencement Date; provided, however, that if said
date is not the last day of a calendar month, then the Expiration Date shall be
the last day of the calendar month in which such date occurs.  Lease Term shall
mean the period of approximately 5 years and 5 months between Commencement Date
and Expiration Date.  The first Lease Year shall include the period of time
beginning on the Commencement Date (if other than the first day of the month) to
the first day of the calendar month following the Commence­ment Date.


 
e.
Base Rent shall mean the following:



Lease Year
Base Rent/RSF
Annual Base Rent
Monthly Base Rent
1
$22.00
$172,942.00  (plus partial initial month)
$14,411.83
2
$22.50
$176,872.50
$14,739.38
3
$23.00
$180,803.00
$15,066.92
4
$23.50
$184,733.50
$15,394.46
5
$24.00
$188,664.00
$15,722.00
6 (partial)
$24.50
n/a
$16,049.54



Notwithstanding the foregoing schedule, Base Rent shall be abated for the first
five (5) full calendar month(s) of the Lease Term, which is referred to herein
as the “Rent Abatement Period.”


f.           Base Year shall mean the calendar year 2009.


g.           Tenant's Pro Rata Share shall mean 4.296%.  Tenant's Pro Rata Share
is determined by dividing Tenant's Square Footage as listed in Section 1.1(c) by
the Total Square Footage of the Building.


h.           Deposit shall mean $14,411.83 (one month’s Base Rent).


i.           Permitted Purpose shall mean general office use and software
training classes.


j.           Parking shall mean (i) the non-reserved spaces at the Project as
set forth in Section 5.1 hereof, which shall be made available to Tenant without
charge, and (ii) two (2) reserved underground spaces at the rate of $95.00 per
space per month (plus applicable taxes if any). One of Tenant’s reserved spaces
shall be for the Lease Term; the other shall be on a month-to-month basis, and
either party may terminate that parking space as of the last day of any calendar
month upon at least 30 days’ prior written notice to the other party.


k.           Managing Agent shall mean Jones Lang LaSalle Americas (Illinois),
L.P., whose address is 1375 E. Woodfield Rd., Suite C50, Schaumburg, IL 60173.


l.           Broker of Record shall mean Jones Lang LaSalle Americas, Inc.


m.           Cooperating Broker shall mean Chicagoland Commercial Real Estate.


n.           Landlord's Mailing Address: AGF WOODFIELD OWNER, L.L.C., c/o
Fulcrum Operating Company, LLC, 8725 W. Higgins Rd., Ste 805, Chicago, IL 60631,
Attention:  Mr. Thomas R. McClayton, with a copy to: Management Office, 1375 E.
Woodfield Rd., Suite C50, Schaumburg, IL 60173, Attn: Property Manager.


o.           Tenant's Mailing Address:1485 N. Park Drive, Weston, FL 33326,
Attn: Robert J. Manne, General counsel, with a copy to: the Premises,
Attn:  Rick Torrence.




1.2           SCHEDULES AND ADDENDA.  The schedules and addenda listed below are
incorporated into this Lease by reference unless lined out.  The terms of
schedules, exhibits and typewritten addenda, if any, attached or added hereto
shall control over any inconsistent provisions in the paragraphs of this Lease.


Schedule 1:  Description of Premises and/or Floor Plan
Schedule 2:  Rules and Regulations
Schedule 3:  Utility Services
Schedule 4:  Maintenance Services (Including 4A, Cleaning Schedule)
Schedule 5:  Parking
Schedule 6:  Workletter
Schedule 7:  Commencement Date Certificate


ARTICLE 2
PREMISES


2.1           LEASE OF PREMISES.  In consideration of the Rent and the
provisions of this Lease, Landlord leases to Tenant and Tenant accepts from
Landlord the Premises.  Tenant's Square Footage is a stipulated amount based on
Landlord's method of determining Total Square Footage for rental purposes and
may not reflect the actual amount of floor space available for Tenant's
use.  Landlord also hereby grants to Tenant during the Lease Term a
non-exclusive license to use the common areas of the Building.


2.2           PRIOR OCCUPANCY.  Tenant shall not occupy the Premises prior to
the Commence­ment Date except with the express prior written consent of Landlord
and in accordance with the provisions of Schedule 6.  If Tenant takes possession
before the Commencement Date, all of the covenants and conditions of this Lease
(including without limitation Schedule 6 hereof), other than the payment of Base
Rent, shall control such pre-Term occupancy.  Nothing herein shall require
Landlord to make any efforts whatsoever to make the Premises available for
occupancy in advance of the Commencement Date.


ARTICLE 3
PAYMENT OF RENT


3.1           RENT.  Tenant shall pay each monthly installment of Base Rent in
advance on the first calendar day of each month.  Monthly installments for any
fractional calendar month shall be prorated based on the number of days in such
month.  Base Rent, together with all other amounts payable by Tenant to Landlord
under this Lease, including, without limitation, any late charges and interest
due Landlord for Rent not paid when due, shall be sometimes referred to
collectively as “Rent.”  Tenant shall pay all Rent, without deduction or set-off
except to the extent Landlord owes Tenant money whether for reimbursement
pursuant to this Lease, or under the  terms of this Lease, to Landlord or
Managing Agent at a place specified by Land­lord.  Rent not paid when due shall
bear interest until paid, at the rate of at four (4) points above the “Prime
Rate” of interest as published from time to time in the Wall Street Journal, or
at the maximum rate allowed by law, whichever is less, from the date when
due.  Tenant shall also pay a processing charge of Fifty Dollars ($50.00) with
each late payment of Rent. Notwithstanding the above, but only with respect to
the first late payment by Tenant in each Lease Year, interest shall not begin to
accrue until the fifth day after the payment’s due date, and the processing
charge shall not be payable unless the payment is more than five (5) days late.


The total amount of Base Rent abated during the Rent Abatement Period is
collectively referred to as the “Abated Rent.”  If, because of an uncured Event
of Default by Tenant, Landlord terminates this Lease or, without terminating
this Lease, terminates Tenant’s right to possession of the Premises, then, in
addition to all other rights and remedies available to Landlord, an amount equal
to the total Abated Rent shall immediately become due and payable.


3.2           DEPOSIT.  Tenant has paid to Landlord the Deposit as security for
performance of Tenant's obligations under this Lease.  In the event Tenant fully
complies with all the terms and conditions of this Lease, the Deposit shall be
refunded to Tenant, without interest unless otherwise required by law, upon
expiration of this Lease.  Landlord may, but is not obligated to, apply a
portion of the Deposit to cure any default hereunder and Tenant shall pay on
demand the amount necessary to restore the Deposit in full within ten (10) days
after notice by Landlord.


3.3           OPERATING COSTS.  Tenant shall pay Tenant's Pro Rata Share of any
“Excess Operating Costs,” as set forth below.  During the Base Year, no Excess
Operating Costs shall be paid by Tenant.  For each calendar year following the
Base Year, Tenant shall pay each monthly installment of Tenant's Pro Rata Share
of Excess Operating Costs in advance together with each monthly installment of
Base Rent.  As used herein, "Excess Operating Costs" shall mean any excess of
(i) Landlord's Operating Costs for any calendar year following the Base Year
over (ii) the actual Operating Costs of the Base Year.


a.           "Operating Costs" shall mean all reasonable and actual expenses
relating to the Premises, the Building or the Project, including but not limited
to: real estate taxes and assessments; gross rents tax, sales tax, use,
business, or other taxes (except income taxes); utilities not separately
chargeable to other tenants; insurance premiums and (to the extent used)
deductibles; maintenance, repairs and replacements; refurbishing and repainting;
cleaning, janitorial and other services; equipment, tools, materials and
supplies; air conditioning, heating and elevator service; property management
including reasonable management fees (Tenant agrees that management fees of up
to 4% of the Project’s gross revenues are presumptively reasonable); security;
employees and contractors; resurfacing and restriping of walks, drives and
parking areas; signs, directories and markers; landscaping; snow and rubbish
removal; and the Project’s allocable share of any such Operating Costs that are
paid pursuant to any applicable covenants, conditions, restrictions, and
easements of record. Operat­ing Costs shall not include salaries and fringe
benefits of employees above the grade of building manager; expenses for legal
services; real estate brokerage and leasing commissions; Landlord's income
taxes; income tax accounting; interest; depreciation; general corporate
overhead; or capital improvements to the Building or Project except for capital
improvements installed for the purpose of reducing or controlling expenses, or
required by any governmental or other authority having or asserting jurisdiction
over the Building or Project.  If any expense, though paid in one year, relates
to more than one calendar year, at option of Landlord, such expense may be
proportionately allocated among such related calendar years.


Cook County real estate taxes are payable in arrears for the preceding calendar
year.  For purposes of determining taxes for any given calendar year, the amount
to be included for such year (a) from special assessments payable in
installments, and all other taxes, shall be the amount of the installments (and
any interest) due and payable during such calendar year; and (b) from any
adjustment to any taxes by the taxing authority, when such adjustment has
resulted in a corres­ponding adjustment payment by or to Landlord, shall
constitute an adjustment to taxes for the calendar year during which such
adjustment is made or received by Landlord, as the case may be.  Notwithstanding
any other provision contained in this Lease, taxes shall also include all
reasonable costs and expenses (including, without limitation, reasonable legal,
tax consultants, and appraisal fees and court costs) charged for the protest or
the reduction of any of the aforesaid taxes, whether or not such protest or
reduction is ultimately successful.


In the event that the Building is not fully leased during any calendar year,
Landlord may make appropriate adjustments to the Operating Costs, using
reasonable projections, to adjust such costs that vary with occupancy to an
amount that would normally be expected to be incurred if the Building were 100%
leased, and such adjusted costs shall be used for purposes of this Section 3.3.


For purposes of calculating Excess Operating Costs under this Lease, Operating
Costs for any calendar year after the Base Year shall not include the amount by
which the total of all “Control­lable Expenses” (as defined below) for that
calendar year exceeds the “Controllable Expense Cap” for that calendar
year.  “Controllable Expenses” shall mean all Operating Costs of any nature;
provided, however, that Controllable Expenses shall not include  Taxes, and
those Operating Costs that are dependent on prevailing union wage rates,
Landlord’s insurance coverages, and snow removal.  The “Controllable Expense
Cap” for the first calendar year after the Base Year shall mean 105% of the
Controllable Expen­ses for the Base Year, and the Controllable Expense Cap for
each subsequent calendar year shall mean 105% of the Controllable Expense Cap
for the immediately preceding calendar year.


b.           Tenant shall pay, in equal monthly installments, Tenant's Pro Rata
Share of any estimated Excess Operating Costs for each calendar year which falls
(in whole or in part) during the Lease Term (prorated for any partial calendar
year at the beginning or end of the Lease Term).  Annually, or from time to
time, based on actual and projected Operating Cost data, Landlord may adjust its
estimate of Operating Costs upward or downward.  Within fifteen (15) days after
notice to Tenant of a revised estimate of Operating Costs, Tenant shall remit to
Landlord a sum equal to any shortage of the amount which should have been paid
to date for the then current calendar year based on the revised estimate, and
all subsequent monthly estimated payments shall be based on the revised
estimate.


c.           As soon as possible after the first day of each calendar year,
Landlord shall compute the actual Operating Costs for the prior calendar year,
and shall give notice thereof to Tenant.  Within thirty (30) days after receipt
of such notice, Tenant shall pay any deficiency between the estimated and actual
Tenant's Pro Rata Share of Excess Operating Costs for the prior calendar year
(prorated for any partial calendar year at the beginning or end of the Lease
Term).  In the event of overpayment by Tenant, Landlord shall apply the excess
to the next payment of Rent when due, until such excess is exhausted or until no
further payments of Rent are due, in which case, Landlord shall pay to Tenant
the balance of such excess within thirty (30) days thereafter.  Tenant or its
representatives shall have the right, upon reasonable notice, to examine
Landlord's books and records with respect to the Operating Costs at the
management office during normal business hours at any time within thirty (30)
days following the delivery by Landlord to Tenant of the notice of actual
Operating Costs.  If Tenant fails to take written exception to any item of
Operating Costs within forty-five (45) days following the delivery by Landlord
to Tenant of the notice of actual Operating Costs, then Landlord’s notice shall
be considered as final and accepted by Tenant.  Notwithstanding any exception
made by Tenant, Tenant shall pay Landlord the full amount of the Operating Costs
as determined by Landlord, subject to readjustment at such time as any such
exception may be resolved in favor of Tenant.


d.           Landlord currently maintains its records of Operating Costs for the
Project on a cash basis.  If Landlord chooses in the future to maintain its
records for the Project on an accrual accounting basis for Operating Costs
purposes, then Operating Costs shall be deemed to have been paid when such
expenses have accrued.  Any adjustment of an item of Operating Costs included in
a particular calendar year which results in a corresponding adjustment payment
by or to Landlord shall constitute an adjustment to Operating Costs during the
calendar year when such adjustment is made.


3.4           TAXES.  In addition to Base Rent and other sums to be paid by
Tenant hereunder, Tenant shall reimburse Landlord, as additional Rent, on
demand, any taxes payable by Landlord (a) upon, measured by or reasonably
attributable to the cost or value of Tenant's equipment, fixtures and other
personal property located in the Premises or by the cost or value of any
leasehold improvements made to the Premises by Tenant or Landlord, regardless of
whether title to such improvements are held by Tenant or Landlord; (b) upon or
measured by the monthly rental payable hereunder, including, without limitation,
any gross receipts tax or excise tax; (c) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion thereof; (d) upon this
Lease or any document to which Tenant is a party creating or transferring an
interest or an estate in the Premises.


ARTICLE 4
IMPROVEMENTS


4.1           CONSTRUCTION.  Tenant shall take possession of and accept the
Premises in an "As Is" condition, without any warranty as to the condition
thereof.  No agreement or promise of Landlord, the Managing Agent, or their
respective agents or employees to alter, remodel, decorate, clean, or improve
the Premises, Building, or Project (or to provide Tenant with any credit or
allowance for the same), and no representation regarding the condition of the
Premises, Building, or Project has been made to or relied upon by Tenant, except
as expressly set forth as “Landlord’s Work” in the Workletter attached hereto as
Schedule 6.


4.2           COMMENCEMENT OF POSSESSION.  Tenant acknowledges that Landlord’s
Work as set forth in the Workletter may not be completed by the estimated
Commencement Date of February 1, 2009, and that this circum­stance shall not
make Landlord or its agents or contractors liable for any damage, loss,
liability or expense caused Tenant thereby.  Notwithstanding the above, if
Landlord fails to Substantially Complete (as defined in the Work­letter) the
Landlord’s Work by March 1, 2009 for reasons other than force majeure and/or
Tenant Delay, then Landlord shall reimburse Tenant for Tenant’s holdover rent
(less the amount of Tenant’s regular rent) in Tenant’s current premises, which
reimburse­ment shall not exceed the aggregate sum of $6,000.00 for each month or
partial month between March 1, 2009 and the Commencement Date.


In addition, if Landlord fails to Substantially Complete the Landlord’s Work by
April 1, 2009, for reasons other than force majeure and/or Tenant Delay, then
Tenant shall have the right to terminate this Lease by written notice delivered
to Landlord after April 1, 2009 and before Substantial Completion of the
Landlord’s Work, provided, however, that Tenant’s termination notice shall be
deemed rescinded and of no effect if Landlord’s Work is Substantially Completed
within the fourteen (14) days following Landlord’s receipt of Tenant’s
termination notice. Tenant may not terminate the Lease pursuant to this
paragraph unless it has paid all sums that Tenant was required to have paid to
Landlord under the Work­letter or other provisions of this Lease. Within ten
(10) business days following termination of the Lease pursuant to this
paragraph, Landlord shall refund to Tenant the sums paid by Tenant to Landlord
under the Work­letter.


As used in this Lease, “force majeure” shall mean any fire, casualty, lockout,
labor dispute, war, terrorist incident, governmental action, labor or material
shortage, transportation delay, accident, breakage, strike, shortage of
materials, act of God, or other cause beyond Landlord's reasonable control
(excluding insufficiency of funds or inability to obtain financing or
disbursement of loans)  that prevents Landlord from performing its obligations
hereunder.


After the Commencement Date, and within fifteen (15) days of Landlord's request,
Tenant shall execute and deliver to Landlord a Commencement Date Certificate in
the form attached as Schedule 7, acknowledging the Commencement Date and
certifying that the Work has been substantially completed and that Tenant has
examined and accepted the Premises.  If Tenant unjustifiably fails to deliver
such letter, Tenant shall conclusively be deemed to have made such
acknowledgment and certification by occupying the Premises.


ARTICLE 5
PROJECT SERVICES


5.1           PROJECT SERVICES.  Landlord shall furnish the following Project
Services:


a.           Utility Services:  Landlord shall provide the utility services
listed on Schedule 3 (the "Utility Services").  Should Tenant, in Landlord's
sole and reasonable judgment, use additional, unusual or excessive Utility
Services, Landlord reserves the right to charge for such services as determined
either by a separate sub-meter, installed at Tenant's expense, or by methods
specified by an engineer selected by Landlord. Electric power for Tenant
lighting and operating of office machines will be separately metered and billed
to Tenant by Commonwealth Edison or an alternate electric service provider
selected by Landlord.


b.           Maintenance Services:  Landlord shall provide maintenance of all
interior and exterior common areas of the Building including lighting,
landscaping, cleaning, painting, maintenance and repair of the exterior of the
Building and its structural portions and roof, including but not limited to all
of the services listed on Schedule 4 (the "Maintenance Services"). Tenant shall
bear the cost of replacement of all lamps, tubes, light bulbs, ballasts,
starters and other ancillary equipment for lighting fixtures serving the
Premises. If Tenant (i) gives Landlord written notice of needed repairs inside
the Premises that are required to be performed by Landlord; (ii) does not
receive a response from Landlord within fourteen (14) days; and (iii) does not
receive a response from Landlord for seven (7) days following a second notice
from Tenant, then Tenant may make the needed repairs itself, and Landlord shall
reimburse Tenant for the reasonable cost thereof. For purposes of clarity, it is
agreed that if  the requested repairs  are reasonably unnecessary, or reasonably
outside the scope of Landlord’s contractual obligations hereunder,  then
Landlord shall not be deemed to have failed to respond within the meaning of the
previous sentence. Tenant shall indemnify and hold harmless Landlord from and
against all suits, losses, costs, liabilities, claims demands, actions, expenses
and judgments of every kind and character suffered by, recovered from or
asserted against Landlord on account of any repairs performed by Tenant pursuant
to this section.


c.           Parking:  Tenant shall be entitled to use, without charge and in
common with the other tenants of the Project, non-reserved parking spaces at the
Project (the "Parking").  Tenant acknowledges that the terms and conditions
described in Schedule 5 attached hereto shall apply to Tenant's use of the
Parking under this Lease.


The Utility Services, the Maintenance Services and Parking described above shall
be collectively referred to as "Project Services."  The costs of Project
Services, and of Landlord’s repair, maintenance, and compliance with legal
requirements applicable thereto, shall be a part of Operating Costs.


5.2           INTERRUPTION OF SERVICES.  Landlord does not warrant that any of
the Project Services will be free from interruption.  Any Project Service may be
suspended by reason of accident or of necessary repairs, alterations or
improvements (provided that for non-emergency repairs to the Premises, Landlord
shall avoid interference with Tenant’s software training classes, other than
minimal interference that will not result in training classes having to be
suspended, cancelled or postponed in the Tenant’s reasonable discretion, unless
Landlord has given Tenant at least thirty (30) day notice of its intention to
make such repairs), or by strikes or lockouts, or by reason of operation of law,
or causes beyond the reasonable control of Landlord.


ARTICLE 6
TENANT'S COVENANTS


6.1           USE OF PREMISES.  


a.           Permitted Usage:  Tenant shall use the Premises for the Permitted
Purpose only and for no other purpose.


b.           Compliance with Laws:  Tenant shall, at Tenant's expense, comply
with the provisions of all recorded covenants, conditions and restrictions and
all building, zoning, fire and other govern­mental laws, ordinances, regulations
or rules now in force or which may hereafter be in force relating to Tenant's
use and occupancy of the Premises, the Building, or the Project and all
requirements of the carriers of insurance covering the Project. Landlord
represents that it is not aware of any covenant, condition, or restriction of
record that would prohibit Tenant’s Permitted Usage of the Premises.


c.           Nuisances or Waste:  Tenant shall not do or permit anything to be
done in or about the Premises, or bring or keep anything in the Premises that
may increase Landlord's fire and extended coverage insurance premium, damage the
Building or the Project, constitute waste, constitute an immoral purpose, or be
a nuisance, public or private, or menace or other disturbance to tenants of
adjoining premises or anyone else.


d.           Hazardous Substances:  Tenant shall (i) comply with all
Environmental Laws; (ii) not cause or permit any Hazardous Materials to be
treated, stored, disposed of, generated, or used in the Premises or the Project,
provided, however, that Tenant may store, use or dispose of products customarily
found in offices and used in connection with the operation and maintenance of
property if Tenant complies with all Environmental Laws and does not contaminate
the Premises, Project or environment; (iii) promptly after receipt, deliver to
Landlord any communication concerning any past or present, actual or potential
violation of Environmental Laws, or liability of either party for Environmental
Damages.  "Environmental Laws" mean all applicable present and future statutes,
regulations, rules, ordinances, codes, permits or orders of all governmental
agencies, departments, commissions, boards, bureaus, or instrumentalities of the
United States, states and their political subdivisions and all applicable
judicial, administrative and regulatory decrees and judgments relating to the
protection of public health or safety or of the environment.  "Hazardous
Materials" include substances (1) which require remediation under any
Environ­mental Laws; or (2) which are or become defined as a "hazardous waste",
"hazardous substance", pollutant or contaminant under any Environmental Laws; or
(3) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic or mutagenic; or (4) which contain petroleum hydrocarbons,
polychlorinated biphenyls, asbestos, asbestos containing materials or urea
formaldehyde.  "Environmental Damages" means all claims, judgments, losses,
penalties, fines, liabilities, encumbrances, liens, costs and reasonable
expenses of investigation, defense or good faith settlement resulting from
violations of Environmental Laws, and including, without
limitation:  (A) damages for personal injury and injury to property or natural
resources; (B) reasonable fees and disbursement of attorneys, consultants,
contractors, experts and laboratories; and (C) costs of any cleanup,
remediation, removal, response, abatement, containment, closure, restoration or
monitoring work required by any Environmental Law and other costs reasonably
necessary to restore full economic use of the Premises or Project.


e.           Alterations and Improvements:  Tenant shall make no alterations or
improvements to the Premises without the prior written approval of Landlord and
Landlord's mortgagee, if any, which approval will not be unreasonably withheld
or delayed so long as the alterations or improvements (a) are not visible from
the exterior of the Building, (b) do not affect the mechanical, electrical,
HVAC, life safety or other Building operating systems, (c) do not affect the
structural components of the Building or require penetration of the floor or
ceiling of the Premises, (d) do not involve the use or disturbance of any
hazardous or toxic materials, and (e) are not prohibited by any Landlord Rules
and Regulations set forth in Schedule 2.  Any such alterations or improvements
by Tenant shall be done in a good and workmanlike manner, at Tenant's expense,
by a licensed contractor approved by Landlord and in conformity with plans and
specifications approved by Landlord.  Landlord shall have the right to supervise
any such alterations or improvements, in which event Tenant shall pay to
Landlord on demand a fee for such supervision in an amount equal to three
percent (3.0%) of the cost of such alterations or improvements (including all
"soft costs").  If requested by Landlord, Tenant will post a bond or other
security reasonably satisfacto­ry to Landlord to protect Landlord against liens
arising from work performed for Tenant.  Landlord's approval of plans and
specifications for Tenant's alterations or improvements shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with applicable laws, rules and regulations.


Notwithstanding anything contained herein to the contrary, Tenant may perform
alterations to the interior of the Premises without Landlord's prior written
consent, provided such alterations are not of the type described above in (a)
through (e), and do not cost more than five thousand dollars ($5,000.00) in any
calendar year, and further provided that Tenant gives Landlord prior written
notice of such alterations (including plans showing any alterations affecting
walls or other structures within the Premises), and further provided that such
alterations (and the performance thereof) shall otherwise be in compliance with
the provisions of this Section (except for the requirement of Landlord's
consent).  If the alteration consists solely of carpeting and repainting,
Landlord shall not charge Tenant a supervisory fee for such alteration.


f.           Liens:  Tenant shall keep the Premises, Building, and Project free
from liens aris­ing out of any work performed, materials furnished, or
obligations incurred by or for Tenant.  If, at any time, a lien or encumbrance
is filed against the Premises, Building, or Project as a result of Tenant's
work, materials or obligations, Tenant shall promptly discharge such lien or
encumbrance.  If such lien or encumbrance has not been removed within thirty
(30) days from the date it is filed, Tenant agrees to deposit with Landlord cash
or a bond, which shall be in a form and be issued by a company acceptable to
Landlord in its sole discretion, in an amount equal to 150% of the amount of the
lien, to be held by Landlord as security for the lien being discharged.


g.           Rules and Regulations:  Tenant shall observe, perform and abide by
all the rules and regulations promulgated by Landlord from time to time.
Schedule 2 sets forth Landlord's rules and regulations in effect on the date
hereof.


h.           Signage:  Tenant shall be permitted to display its name on one slot
of the Building’s new monument sign, subject to the approval of the Village of
Schaumburg, and consistent with the size, design, color, lighting, and other
specifications selected by Landlord for other slots on the monument sign. Tenant
shall obtain the prior approval of the Landlord before placing any sign or
symbol in doors or windows or elsewhere in or about the Premises, or upon any
other part of the Building or Project including building directories.  Any signs
or symbols which have been placed without Landlord's approval may be removed by
Landlord at Tenant’s expense.  Upon expiration or termination of this Lease, all
signs installed by Tenant shall be removed and any damage resulting therefrom
shall be promptly repaired, or such removal and repair may be done by Landlord
and the cost charged to Tenant as Rent.  Tenant shall be entitled, at Landlord’s
expense, to its Proportionate Share of initial building standard listings on the
Building directory, and to building-standard suite entry signage; changes to
such listings or signage shall be at Tenant’s expense.


6.2           INSURANCE.


a.           Tenant shall, at its own expense, procure and maintain during the
Lease Term: (i) all risk insurance, including coverage for loss or damage
resulting from water or theft, on merchandise, trade fixtures, and personal
property owned by the Tenant, and property of others in the Tenant’s possession,
on a full replacement cost and agreed value basis, and (ii) worker's
compensation insurance in at least the statutory amounts, and (iii) commercial
general liability insurance with respect to the Premises and Tenant's activities
in the Premises, Building, and Project, providing bodily injury, personal
injury, contractual liability, and property damage coverage with a maximum
$5,000 deductible, or such other amount approved by the Landlord, in writing,
and minimum coverage limits of $3,000,000 for any one occurrence with a policy
general aggregate of $5,000,000 with respect to bodily injury or death, personal
injury, contractual liability and property damage.


b.           Nothing in this Section 6.2 shall prevent Tenant from obtaining
insurance of the kind and in the amounts provided for under this section under a
blanket insurance policy covering other properties as well as the Premises,
provided, however, that any such policy of blanket insurance (i) shall specify
the amounts of the total insurance allocated to the Premises, which amounts
shall not be less than the amounts required by subparagraph a above, and
(ii) such amounts so specified shall be sufficient to prevent any one of the
assureds from becoming a coinsurer within the terms of the applicable policy,
and (iii) shall, as to the Premises, otherwise comply as to endorsements and
coverage with the provisions of this paragraph.  Tenant's insurance shall be
with a company which has a rating equal to or greater than Best's Insurance
Reports classification of A, Class X or its equivalent, as such classification
is determined as of the Commencement Date.  Landlord, Managing Agent, and
Landlord's mortgagee, if any, shall be named as "additional insureds" under
Tenant's general liability insurance, and such Tenant's insurance shall be
primary and non-contributing with Landlord's insurance.  Tenant's insurance
policies shall contain endorsements requiring the carrier to endeavor to provide
thirty (30) days notice to Landlord and Landlord's mortgagee, if any, prior to
any cancellation, lapse, nonrenewal, or reduction in amount of coverage. Within
two (2) business days of Tenant’s receipt of a notice of any cancellation,
lapse, nonrenewal, or reduction in amount of coverage, Tenant shall deliver a
copy of such notice to Landlord.


c.           Tenant shall deliver to Landlord as a condition precedent to its
taking occupancy of the Premises, Certificates of Insurance for all required
insurance obligations hereunder including evidence of contractual liability and
additional insured status on a primary and non-contributing basis with respect
to liability coverage, or certified copies of any of the policies evidencing
such insurance obligations.


d.           Landlord shall at all times maintain commercial general liability
insurance, “all risk” property insurance on the Building, and other customary
forms of insurance in amounts that prudent owners of buildings similar to the
Building maintain, the costs of all of which shall be included in Operating
Costs.


6.3           REPAIRS.  Tenant, at its sole expense, agrees to maintain the
interior of the Premises in a neat, clean and sanitary condition.  If Tenant
fails to maintain or keep the Premises in good repair and such failure continues
for five (5) days after written notice from Landlord (provided Tenant is not
diligently moving to correct such failure), or if such failure results in a
nuisance or health or safety risk, Landlord may perform any such required
maintenance and repairs and the cost thereof (plus a markup not to exceed 3.0%
of such cost for Landlord's overhead and supervision) shall be payable by Tenant
as Rent within ten (10) days of receipt of an invoice from Landlord.  Tenant
shall also pay to Landlord the costs of any repair to the Building or Project
necessitated by any act or neglect of Tenant.


6.4           ASSIGNMENT AND SUBLETTING.  Tenant shall not assign, mortgage,
pledge, or encumber this Lease, or permit all or any part of the Premises to be
subleased, without the prior written consent of Landlord and Landlord's
mortgagee, if any, which consent shall not be unreasonably withheld or
delayed.  The transfer (whether direct or indirect) of all or a majority of the
voting or controlling equity in Tenant (other than the shares of the capital
stock of a corporate Tenant whose stock is publicly traded), or the merger,
consolidation, reorganization, or liquidation of Tenant, or the sale of all or
substan­tially all of the assets of Tenant, shall be considered a Transfer for
the purposes of this Section.  Notwithstand­ing the foregoing, Tenant shall have
the right to assign or sublease part or all of the Premises to an “Affiliate” of
Tenant (defined below) with prior written notice to Landlord but without
Landlord’s consent, provided that (i) Tenant (assuming that entity still exists)
continues to be primarily liable on its obligations as set forth herein;
(ii) such Affiliate has a net worth and creditworthiness no less than the net
worth and credit­worthiness of Tenant as of the date of this Lease, and agrees
in writing to assume and be bound by all covenants and obligations of Tenant
hereunder; (iii) such Affiliate is, in Landlord's good faith judgment,
compatible with other tenants in the Building and seeks to use the Premises only
for the Permitted Purpose and for a use that is not prohibited under the terms
of a lease with another tenant in the Building; (iv) there is not then an Event
of Default by Tenant under this Lease, and (v) such Affiliate’s use would not
result in a material change in the number of personnel working in, or members of
the general public visiting, the Premises. As used herein, “Affili­ate” means
any entity (1) which then owns and controls Tenant; (2) is then owned and
con­trolled by Tenant; (3) is then owned and controlled by an entity described
in (1); (4) with which Tenant may merge or consolidate; or (5) which acquires
all or substantially all of the voting equity, or assets, of Tenant.


In addition to other reasonable bases, Tenant hereby agrees that Landlord shall
be deemed to be reasonable in withholding its consent, if: (a) such proposed
assignment or sublease is for less than the whole of the Premises or is for a
term less than the whole of the remaining Lease Term; or (b) such pro­posed
assignment or sublease is to any party who is then a tenant of the Building or
Project, or who is then negotiating for space in the Building or Project, if
Landlord has comparable space available for such tenant or prospective tenant;
or (c) Tenant is in default under any of the terms, covenants, conditions,
provisions and agreements of this Lease at the time of request for consent or on
the effective date of such subletting or assignment; or (d) the proposed
subtenant or assignee is, in Landlord's good faith judgment, incompatible with
other tenants in the Building, or seeks to use any portion of the Premises for a
use not consistent with other uses in the Building, or is financially incapable
of assuming the obligations of this Lease; or (e) the proposed assignee or
sublessee or its business is subject to compliance with additional requirements
of the law (including related regulations) commonly known as the "Americans with
Disabilities Act" beyond those requirements which are applicable to the Tenant,
unless the proposed assignee or sublessee shall: (i) first deliver plans and
specifications for complying with such additional requirements and obtain
Landlord's consent thereto, and (ii) comply with all Landlord's conditions for
or contained in such consent, including without limitation, requirements for
security to assure the lien-free completion of such improvements.  Tenant shall
submit to Landlord the name of a proposed assignee or subtenant, the terms of
the proposed assignment or subletting, a copy of the proposed assignment
docu­ment or sublease, the nature of the proposed subtenant's business and such
information as to the assignee's or subtenant's financial responsibility and
general reputation as Landlord may reasonably require.


No subletting or assignment, even with the consent of Landlord, shall relieve
Tenant of its primary obligation to pay the Rent and to perform all of the other
obligations to be performed by Tenant hereunder.  The acceptance of Rent by
Landlord from any other person or entity shall not be deemed to be waiver by
Landlord of any provision of this Lease or to be a consent to any assignment,
subletting or other transfer.  Consent to one assignment, subletting or other
transfer shall not be deemed to constitute consent to any subsequent assignment,
subletting or transfer.


In lieu of giving any consent to a sublet or an assignment of all the Premises,
Landlord may, at Landlord's option, elect to terminate this Lease.  In the case
of a proposed subletting of a portion of the Premises, Landlord may, at
Landlord's option, elect to terminate the Lease with respect to that portion of
the Premises being proposed for subletting.  The effective date of any such
termination shall be thirty (30) days after the proposed effective date of any
proposed assignment or subletting.


Fifty percent (50%) of any proceeds in excess of Base Rent and Tenant's Pro Rata
Share of Excess Operating Costs which is received by Tenant pursuant to an
assignment or subletting consented to by Landlord, less reasonable brokerage
commissions actually paid by Tenant, and less other costs incurred by Tenant in
connection with making the space available for lease, shall be remitted to
Landlord as extra Rent within ten (10) days of receipt by Tenant.  For purposes
of this paragraph, all money or value in whatever form received by Tenant from
or on account of any party as consideration for an assignment or subletting
shall be deemed to be proceeds received by Tenant pursuant to an assignment or
subletting.


6.5           ESTOPPEL CERTIFICATE.  From time to time and within ten (10) days
after request by Landlord, Tenant shall execute and deliver a certificate to any
proposed lender or purchaser, or to Landlord, together with a true and correct
copy of this Lease, certifying with any appropriate exceptions, (i) that this
Lease is in full force and effect without modification or amendment, (ii) the
amount of Rent payable by Tenant and the amount of the Deposit and of any
prepaid Rent paid by Tenant to Landlord, (iii) the nature and kind of
concessions, rental or otherwise, if any, which Tenant has received or is
entitled to receive, (iv) that Tenant has not assigned its rights under this
Lease or sublet any portion of the Premises, (v) that Landlord has performed all
of its obligations due to be performed under this Lease and that there are no
defenses, counterclaims, deductions or offsets outstanding or other excuses for
Tenant's performance under this Lease, (vi) that such proposed lender or
purchaser may rely on the information contained in the certificate, and
(vii) any other fact reasonably requested by Landlord or such proposed lender or
purchaser.


ARTICLE 7
LANDLORD'S RESERVED RIGHTS


7.1           SUBSTITUTE PREMISES.  Intentionally Deleted.


7.2           ADDITIONAL RIGHTS RESERVED TO LANDLORD.  Without notice and
without liability to Tenant or without effecting an eviction or disturbance of
Tenant's use or possession, Landlord shall have the right to (i) grant utility
easements or other easements in, or replat, subdivide or make other changes in
the legal status of the land underlying the Building or the Project as Landlord
shall deem appropriate in its sole discretion, provided such changes do not
substantially interfere with Tenant's use of the Premises for the Permitted
Purpose; (ii) enter the Premises at reasonable times upon reasonable oral or
written notice to Tenant, and at any time without notice in the event of an
emergency, to inspect, alter or repair the Premises or the Building and to
perform any acts related to the safety, protection, reletting, sale or
improvement of the Premises or the Building; (iii) change the name or street
address of the Building or the Project; (iv) install and maintain signs on and
in the Building and the Project; and (v) provided not in conflict with this
Lease, make such rules and regulations as, in the sole judgment of Landlord, may
be needed from time to time for the safety of the tenants, the care and
cleanliness of the Premises, the Building and the Project and the preservation
of good order therein. For non-emergency repairs to the Premises, Landlord shall
avoid interference (other than minimal interference as described in section 5.2
hereof) with Tenant’s software training classes, unless Landlord has given
Tenant at least thirty (30) day notice of its intention to make such repairs.


ARTICLE 8
CASUALTY AND UNTENANTABILITY


8.1           CASUALTY AND UNTENANTABILITY.  If as a result of fire or other
casualty, the Building is made substantially untenantable, or Tenant's use and
occupancy of the Premises are substan­tially interfered with due to damage to
the common areas of the Building, or the Premises are made wholly or partially
untenantable, then Landlord may, by notice to Tenant within forty-five (45) days
after the damage, terminate this Lease.  In addition, if such a casualty occurs
during the last twelve (12) months of the term of this Lease, either party may,
by notice to the other party within thirty (30) days after the damage, terminate
this Lease.  Such termination shall become effective as of the date of such
casualty.


If this Lease is not terminated as provided above following a fire or other
casualty, then Landlord shall restore the Premises to the condition they were in
on the Commencement Date, not including any personal property of Tenant or
alterations performed by Tenant.


If the Landlord does not terminate this Lease as provided above, and fails
within two hundred ten (210) days from the date of such casualty to eliminate
substantial interference with Tenant's use and occupancy of the Premises caused
by damage to the common areas, or fails to restore the Premises, Tenant may
terminate this Lease as of the end of such 210-day period.


Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge and agree that, to the extent any Superior Instrument (as defined in
Section 13.4 below) conflicts with the terms of this Article 8, the terms of
such Superior Instrument shall control with respect to the disburse­ment and
application of insurance proceeds, and that Landlord will comply with all
requirements of the holder of any such Superior Instrument to deposit such
insurance proceeds in escrow pending the application and disbursement of such
insurance proceeds.


In the event of termination of this Lease pursuant to this section, Rent shall
be prorated on a per diem basis and paid to the date of the casualty, unless the
Premises shall be tenantable, in which case Rent shall be payable to the date of
the lease termination.  If the Premises are untenantable and this Lease is not
terminated, Rent shall abate on a per diem basis from the date of the casualty
until the Premises are ready for occupancy by Tenant.  If part of the Premises
is untenantable, Rent shall be prorated on a per diem basis and apportioned in
accordance with the part of the Premises which is usable by Tenant until the
damaged part is ready for Tenant's occupancy.  Notwithstanding the foregoing, if
any damage was proximately caused by a grossly negligent or willful act or
omission of Tenant, its employees, agents, contractors, licensees or invitees,
then, in such event, Tenant agrees that Rent shall not abate or be diminished
during the term of this Lease.


ARTICLE 9
CONDEMNATION


9.1           CONDEMNATION.  If all or any part of the Premises shall be taken
under power of eminent domain or sold under imminent threat to any public
authority or private entity having such power, this Lease shall terminate as to
the part of the Premises so taken or sold, effective as of the date possession
is required to be delivered to such authority.  In such event, Base Rent shall
abate in the ratio that the portion of Tenant's Square Footage taken or sold
bears to Tenant's Square Footage.  If a partial taking or sale of the Premises,
Building, or Project (i) substantially reduces Tenant's Square Footage resulting
in a substantial inability of Tenant to use the Premises for the Permitted
Purpose, or (ii) renders the Building or the Project not commercially viable to
Landlord in Landlord's sole opinion, either Tenant in the case of (i), or
Landlord in the case of (ii), may terminate this Lease by notice to the other
party within thirty (30) days after the terminating party receives written
notice of the portion to be taken or sold.  Such termination shall be effective
one hundred eighty (180) days after notice thereof, or when the portion is taken
or sold, whichever is sooner.  All condemnation awards and similar payments
shall be paid and belong to Landlord, except any amounts awarded or paid
specifically to Tenant for removal and reinstallation of Tenant's trade
fixtures, personal property or Tenant's moving costs.


ARTICLE 10
WAIVER AND INDEMNITY


10.1           LIABILITY WAIVER.  Except for those claims arising from the
Landlord’s gross negligence or willful misconduct, Tenant, to the extent
permitted by law, hereby releases Landlord and waives any right of recovery or
subrogation for injury to persons or damage to property sustained by any third
person (including employees), firm, or corporation against which Tenant is
provided protection by the insurance coverage afforded Tenant through any
Liability or Workers’ Compensation Insurance Policies.  Tenant agrees that such
policies of insurance shall contain appropriate waiver of subrogation and right
of recovery clauses.


10.2           INDEMNIFICATION.  Except in the case of Landlord’s gross
negligence or willful misconduct, Tenant will indemnify Landlord and hold
Landlord harmless of, from and against all suits, losses, costs, liabilities,
claims demands, actions, expenses and judgments of every kind and character
suffered by, recovered from or asserted against Landlord on account of injury or
damage to person or property to the extent that any such damage or injury may be
incident to, arise out of, or be caused, either proximately or remotely, wholly
or in part, by an act, omission, negligence, or misconduct on the part of the
Tenant or any of its agents, servants, employees, contractors, patrons, guests,
licensees, or invitees or of any other person entering upon the Premises under
or with the express or implied invitation or permis­sion of Tenant or when any
such injury or damage is the result, proximate or remote, of the violation by
Tenant or any of its agents, servants, employees, contractors, patrons, guests,
licensees or invitees of any law, ordinance, or governmental order, or when any
such injury or damage may in any other way arise from or out of the occupancy or
use by Tenant, its agents, servants, employees, contractors, patrons, guests,
licensees or invitees of the Premises.  Tenant agrees to indem­nify, defend,
reimburse and hold Landlord harmless against any Environmental Damages incurred
by Landlord arising from Tenant’s breach of Section 6.1(d) of the Lease.


10.3           WAIVER OF SUBROGATION.  In the event of fire or other loss to the
Premises or the Building, Tenant and Landlord release each other and waive any
right of subrogation or recovery against each other for loss or damage to the
waiving party or its respective property, which occurs in or about the Premises
or Building, whether due to the negligence of either party, their agents,
employees, officers, contractors, licensees, invitees or otherwise, to the
extent that such loss or damage is insurable against under the terms of the
insurance contracts required hereunder.  Tenant and Landlord agree that all
policies of insurance obtained by either of them in connection with the Premises
shall contain appropriate waiver of subrogation clauses.


10.4           LIMITATION OF LANDLORD'S LIABILITY.  The obligations of Landlord
under this Lease do not constitute personal obligations of the individual
members, managers, partners, share­holders, directors, officers, employees or
agents of Landlord, and Tenant shall look solely to Landlord's interest in the
Project and to no other assets of Landlord for satisfaction of any liability in
respect of this Lease.  Tenant will not seek recourse against the individual
members, managers, partners, shareholders, directors, officers, employees or
agents of Landlord or any of their personal assets for such
satisfaction.  Notwithstanding any other provisions contained herein, Landlord
shall not be liable to Tenant, its contractors, agents or employees for any
consequential damages or damages for loss of profits.


ARTICLE 11
TENANT'S DEFAULT AND LANDLORD'S REMEDIES


11.1           TENANT'S DEFAULT.  It shall be an "Event of Default" if Tenant
shall (i) fail to pay any monthly installment of Base Rent or Tenant's Pro Rata
Share of Excess Operating Costs, or any other sum payable hereunder when due, if
such failure is not cured within five (5) days after written notice from
Landlord; (ii) violate or fail to perform any conditions, covenants, or
agreements herein made by Tenant respecting Tenant's insurance requirements as
specified in Section 6.2, and such violation or failure shall continue for five
(5) business days after written notice thereof to Tenant by Landlord;
(iii) violate or fail to perform any of the other conditions, covenants or
agreements herein made by Tenant, and such viola­tion or failure shall continue
for twenty (20) days after written notice thereof to Tenant by Landlord;
provided, however, if such default is of a nature that it cannot reasonably be
cured within twenty (20) days, it shall not be an Event of Default if Tenant
commences to cure within such period and diligently prosecutes such cure to
completion within the time reasonably required for such cure, not to exceed
sixty (60) days; (iv) make a general assignment for the benefit of its creditors
or file a petition for bankruptcy or other reorganization, liquidation,
dissolution or similar relief; (v) have a proceeding filed against Tenant
seeking any relief mentioned in (iv) above; (vi) have a trustee, receiver or
liquidator appointed for Tenant or a substantial part of its property;
(vii) abandon or vacate the Premises for more than thirty (30) days, regardless
of whether Tenant remains current in the payment of Rent; (viii) default under
any other lease, if any, within the Project; or (ix) if Tenant is a partnership,
if any partner of the partnership is involved in any of the acts or events
described in subparagraphs (i) through (viii) above.


11.2           REMEDIES OF LANDLORD.  If an Event of Default occurs, Landlord
may at its option, at any time after five (5) days’ written notice to Tenant,
reenter the Premises, remove all persons therefrom, take possession of the
Premises, and remove all of Tenant's personal property at Tenant's risk and
expense, and/or either (i) terminate this Lease and Tenant's right of possession
of the Premises or (ii) maintain this Lease in full force and effect and
endeavor to relet all or part of the Premises.  In the event Landlord elects to
maintain this Lease, Landlord shall have the right to relet the Premises for
such rent and upon such terms as Landlord deems reasonable and necessary, and
Tenant shall be liable for all damages sustained by Landlord, including but not
limited to, any deficiency in Rent for the period of time which would have
remained in the Lease Term in the absence of any termination, leasing fees,
attorneys' fees, other marketing and collection costs, the cash value of any
concessions granted to Tenant and all expenses of placing the Premises in
rentable condition comparable to its condition as of the Commence­ment
Date.  Landlord retains the right to terminate this Lease, at any time,
notwithstanding that Landlord fails to terminate this Lease initially.  If
Landlord is unable after diligent efforts to relet the Premises within 90 days
after termination of this Lease, Landlord may elect at any time thereafter to
have Tenant immediately pay, as liquidated damages and not as a penalty, (x) all
Rent then due plus (y) the present value (discounted at 6% per annum) of all
Rent which would have become due (based on Base Rent and Tenant's Pro Rata Share
of Excess Operating Costs payable at the time of such election) for the period
of time which would have remained in the Lease Term in the absence of such
termination, less the present value (also discounted at 6% per annum) of the
fair market rental value of the Premises for the remainder of the Lease Term as
determined by Landlord in its commercially reasonable discretion, taking into
consideration the time, expenses, and tenant concessions that Landlord
reasonably believes to be required to relet the Premises.


The remedies granted to Landlord herein shall be cumulative and shall not
exclude any other remedy allowed by law, and shall not prevent the enforcement
of any claim Landlord may have against Tenant for anticipatory breach of the
unexpired term of this Lease, including without limitation, a claim for
attorney's fees incurred by Landlord.


ARTICLE 12
TERMINATION


12.1           SURRENDER OF PREMISES.  On expiration or termination of this
Lease, Tenant shall surrender the Premises in the same condition as when the
Lease Term commenced, ordinary wear and tear or damage from casualty
excepted.  Except for furnishings, trade fixtures, telephone and data
cabling/wiring, Tenant installed supplemental HVAC equipment, and other personal
property installed by Tenant or at Tenant's expense, all of which shall be
removed by Tenant at the expiration or earlier termination of the Lease, all
alterations, additions or improvements, whether temporary or permanent in
character, made in or upon the Premises, either by Landlord or Tenant, shall be
Landlord's property and at the expiration or earlier termination of the Lease
Term shall remain on the Premises without compensa­tion to
Tenant.  Notwithstanding the above, Tenant shall, at its expense and without
delay, remove any alterations, additions or improvements which Landlord
designated to be removed when Landlord consented to Tenant's such alterations,
additions, or improvements, and Tenant shall repair any damage to the Premises
or the Building caused by such removal.  If Tenant fails to repair the Premises,
Landlord may complete such repairs and Tenant shall reimburse Landlord for such
repair and restoration.  Landlord shall have the option to require Tenant to
remove all its property.  If Tenant fails to remove such property as required
under this Lease, Landlord may dispose of such property in its sole discretion
without any liability to Tenant, and further may charge the cost of any such
disposition (including storage expenses) to Tenant.


12.2           HOLD OVER TENANCY.  If Tenant retains possession of the Premises
after the expiration or termination of the Term or Tenant's right to possession
of the Premises, Tenant shall pay Rent during such holding over an amount equal
to 125% (increasing to 150% if such holding over lasts more than one month) of
all Rent which would become due (based on Base Rent and Tenant's Pro Rata Share
of Excess Operating Costs payable for the last month of the Lease Term, together
with all other amounts payable by Tenant to Landlord under this Lease), computed
on a monthly basis for each month or partial month that Tenant remains in
possession.  Tenant shall also pay, indemnify and defend Land­lord from and
against all claims and damages, consequential as well as direct, sustained by
reason of Tenant's holding over, including without limitation damages associated
with Landlord’s inability to deliver the Premises to or prepare them for a new
tenant.  The provisions of this section do not waive Landlord's right of
re-entry or right to regain possession by actions at law or in equity or any
other rights hereunder, and any receipt of payment by Landlord shall not be
deemed a consent by Landlord to Tenant's remaining in possession or be construed
as creating or renewing any lease or right of tenancy between Landlord and
Tenant.


ARTICLE 13
MISCELLANEOUS


13.1           QUIET ENJOYMENT.  If and so long as Tenant pays all Rent and
keeps and performs each and every term, covenant and condition herein contained
on the part of Tenant to be kept and performed, Tenant shall quietly enjoy the
Premises without hindrance by Landlord.


13.2           ACCORD AND SATISFACTION.  No receipt and retention by Landlord of
any payment tendered by Tenant in connection with this Lease shall constitute an
accord and satisfaction, or a compromise or other settlement, notwithstanding
any accompanying statement, instruction or other assertion to the contrary
unless Landlord expressly agrees to an accord and satisfaction, or a compromise
or other settlement, in a separate writing duly executed by Landlord.  Landlord
will be entitled to treat any such payments as being received on account of any
item or items of Rent, interest, expense or damage due in connection herewith,
in such amounts and in such order as Landlord may determine at its sole option.


13.3           SEVERABILITY.  The parties intend this Lease to be legally valid
and enforceable in accordance with all of its terms to the fullest extent
permitted by law.  If any term hereof shall be invalid or unenforceable, the
parties agree that such term shall be stricken from this Lease to the extent
unenforceable, the same as if it never had been contained herein.  Such
invalidity or unenforceability shall not extend to any other term of this Lease,
and the remaining terms hereof shall continue in effect to the fullest extent
permitted by law, the same as if such stricken term never had been contained
herein.


13.4           SUBORDINATION AND ATTORNMENT.  Tenant acknowledges that this
Lease is automatically subject and subordinate to all leases in which Landlord
is lessee and to any mortgage or deed of trust now in force against the Building
and/or Project, and to all advances made or hereafter to be made thereunder, or
any amendments or modifications thereof.  Tenant further acknowledges that this
Lease shall automatically be subordinate to any future leases in which Landlord
is lessee and to any future mortgage or deed of trust hereafter in force against
the Building and/or Project, and to all advances made or hereafter to be made
thereunder.  All such existing and future leases, mortgages and deeds of trust
referred to collectively as "Superior Instruments."  Tenant also agrees that if
the holder of any Superior Instrument elects to have this lease be superior to
its Superior Instrument and gives notice of its election to Tenant, then this
lease shall be superior to the lien of any such lease, mortgage or deed of trust
and all renewals, replacements and extensions thereof, whether this Lease is
dated before or after such lease, mortgage or deed of trust.  Tenant further
agrees to execute and deliver to Landlord such further instru­ments consenting
to or confirming the subordination of this Lease to any mortgage and to any
ground lease, and containing such other related provisions which may be
reasonably requested in writing by Landlord, or by Landlord’s mortgagee or
ground lessor, within ten (10) days after Tenant’s receipt of such written
request. As long as Tenant is not in Default under this Lease, this paragraph
shall not result in a disturbance or interference with Tenant’s Permitted Usage
of the Premises or Tenant’s rights hereunder.


In the event of any transfer in lieu of foreclosure or termination of a lease in
which Landlord is lessee or the foreclosure of any Superior Instrument, or sale
of the Property pursuant to any Superior Instrument, Tenant shall attorn to such
purchaser, transferee or lessor and recognize such party as landlord under this
Lease, provided such party acquires and accepts the Premises subject to this
lease.  The agreement of Tenant to attorn contained in the immediately preceding
sentence shall survive any such foreclosure sale or transfer. As long as Tenant
is not in Default under this Lease, this paragraph shall not result in a
disturbance or interference with Tenant’s Permitted Usage of the Premises or
Tenant’s rights hereunder.


Tenant and Landlord shall execute Landlord’s existing mortgage lender’s current
form of Lease Subordination, Nondisturbance And Attornment Agreement (a copy of
which has been provided to Tenant).  Landlord will then use commercially
reasonable efforts to obtain the lender’s signature thereon.


13.5           ATTORNEY'S FEES.  If the services of an attorney are required by
any party to secure the performance under this Lease or otherwise upon the
breach or default of the other party to the Lease, or if any judicial remedy is
necessary to enforce or interpret any provision of the Lease, the prevailing
party shall be entitled to reasonable attorney's fees, costs and other expenses,
in addition to any other relief to which such prevailing party may be entitled.


13.6           APPLICABLE LAW.  This Lease shall be construed according to the
laws of the state in which the Premises are located.


13.7           BINDING EFFECT; GENDER.  This Lease shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  It is
understood and agreed that the terms "Landlord" and "Tenant" and verbs and
pronouns in the singular number are uniformly used throughout this Lease
regardless of gender, number or fact of incorporation of the parties hereto.


13.8           TIME.  Time is of the essence of this Lease.


13.9           ENTIRE AGREEMENT.  This Lease and the schedules and addenda
attached set forth all the covenants, promises, agreements, representations,
conditions, statements and understandings between Landlord and Tenant concerning
the Premises and the Building and the Project, and there are no representations,
either oral or written between them other than those in this Lease.  This Lease
shall not be amended or modified except in writing signed by both
parties.  Failure to exercise any right in one or more instances shall not be
construed as a waiver of the right to strict performance or as an amendment to
this Lease.


13.10                      NOTICES.  Any notice or demand provided for or given
pursuant to this Lease shall be in writing and served on the parties at the
addresses listed in Sections 1.1(n) and (o). Any notice shall be either
(i) personally delivered to the addressee set forth above, in which case it
shall be deemed delivered on the date of delivery to said addressee; or
(ii) sent by registered or certified mail/return receipt request­ed, in which
case it shall be deemed delivered 3 business days after being deposited in the
U.S. Mail; or (iii) sent by a nationally recognized overnight courier, in which
case it shall be deemed delivered 1 busi­ness day after deposit with such
courier. The addresses listed in Sections 1.1(n) and (o) may be changed by
written notice to the other parties, provided, however, that no notice of a
change of address shall be effective until the date of delivery of such notice.
Copies of notices are for informational purposes only and a failure to give or
receive copies of any notice shall not be deemed a failure to give notice.


13.11                      HEADINGS.  The headings on this Lease are included
for convenience only and shall not be taken into consideration in any
construction or interpretation of this Lease or any of its provisions.


13.12                      BROKERAGE COMMISSIONS.  Tenant and Landlord each
represents to the other that no broker or agent was instrumental in procuring or
negotiating or consummating this Lease other than Broker of Record whose
compensation shall be paid by Landlord, and Cooperating Broker, if any, whose
compensation shall be paid by Broker of Record, and Tenant and Landlord each
agree to defend, indemnify and hold harmless the other party against any loss,
cost, expense or liability  for any compensa­tion, commission, fee or charge,
including reasonable attorney's fees, resulting from any claim of any other
broker, agent or finder claiming under or through the indemnifying party in
connection with this Lease or its negotiation.


13.13                      SALE BY LANDLORD.  In the event of sale or conveyance
or transfer by Landlord of its interest in the Project or in any Building or
Buildings in which the Premises are located or in this Lease, the same shall
operate to release Landlord from any future liability upon any of the covenants
or conditions, express or implied, herein contained in favor of Tenant, and in
such event Tenant agrees to look solely to the responsibility of the successor
in interest of Landlord in and to this Lease.  This Lease shall not be affected
by any such sale, conveyance or transfer.


13.14                      JOINT AND SEVERAL LIABILITY. If Tenant is comprised
of more than one party, each such party shall be jointly and severally liable
for Tenant's obligations under this Lease.


13.15                      COUNTERPARTS.  This Lease may be simultaneously
executed in several counter­parts, each of which shall be an original and all of
which shall constitute but one and the same instrument.  Landlord shall have the
unilateral right to insert the date of this Lease on page 1 and the cover page
hereof.


13.16                      EXECUTION, DELIVERY.  Landlord’s submission of this
instrument for examination or signature by Tenant does not constitute a
reservation of or option for lease.  This instrument is not effective as a lease
or otherwise until execution and delivery by both Landlord and Tenant; provided,
however, that Tenant’s execution and delivery of this Lease to Landlord or its
agents shall constitute an irrevocable offer by Tenant to lease the Premises on
the terms and conditions herein contained, which offer may not be revoked for
thirty (30) days after such delivery.  Any person signing this Lease on behalf
of Landlord or Ten­ant warrants and represents that (s)he has authority to do
so.


13.17                      ILLINOIS REGISTRATION.  Within five (5) business days
following its execution of this Lease, Tenant shall provide evidence to Landlord
that Tenant is in good standing in the State in which it is incorporated, is
registered to do business in the State of Illinois, and is in good standing with
the Illinois Secretary of State.


ARTICLE 14
RENEWAL AND ROFR


14.1           RENEWAL OPTION.  Subject to the provisions hereinafter set forth,
Landlord hereby grants to Tenant an option to renew the Term of this Lease on
the same terms, conditions and provisions as contained in this Lease, except as
otherwise provided herein, for one period of five (5) years (the “Renewal
Period”) after the expiration of the initial Term, which Renewal Period shall
commence on the day after the Expiration Date (the “Renewal Period Commencement
Date”) and end on the day before the fifth (5th) anniversary of the Renewal
Period Commencement Date (the “Renewal Period Expiration Date”).


a.           Said option shall be exercisable by written notice from Tenant to
Landlord of Tenant’s election to exercise said option given not later than the
date which is nine (9) months prior to the Renewal Period Commencement Date,
time being of the essence.  If Tenant’s option is not so exercised, said option
shall thereupon expire.


b.           Tenant may exercise said option, and an exercise thereof shall be
effective, only if at the time of Tenant’s exercise of said option, and on the
Renewal Period Commencement Date: (i) this Lease is in full force and effect,
(ii) Tenant is not in Default under this Lease, and (iii) the entire Premises
are occupied by the original Tenant named herein (or an Affiliate) and said
Tenant has not assigned this Lease or sublet all or any portion of the Premises
(other than to an Affiliate).  Without limitation of the foregoing, no assignee
and no sublessee, other than an Affiliate, shall be entitled to exercise the
renewal option under this Section.


c.           It shall be a condition to the effectiveness of an exercise of said
option that Tenant shall submit current audited and certified financial
statements of Tenant (unless Tenant’s financial statements are not audited, in
which case reviewed statements shall be acceptable) to Landlord concurrently
with Tenant’s notice exercising said option.


d.           During the Renewal Period, Tenant shall continue to pay Tenant's
Pro Rata Share of Excess Operating Costs as set forth in the Lease, and Tenant’s
Base Rent per RSF, with respect to all space included in the Premises as of the
Renewal Period Commencement Date, shall be as follows:


Renewal Year
Base Rent/RSF
1
$26.00
2
$26.50
3
$27.00
4
$27.50
5
$28.00



e.           If Tenant has validly exercised said option, within thirty (30)
days after request by either party hereto Landlord and Tenant shall enter into a
written amendment to this Lease confirming the terms, conditions and provisions
applicable to the Renewal Period as determined in accordance herewith.


14.2           ROFR.  Subject to the provisions below, and provided there is no
Event of Default by Tenant under the Lease and that Tenant has not subleased or
assigned its rights there­under, Tenant shall have a Right of First Refusal
(“ROFR”) with respect to the suite which is con­tiguous to the Premises and
contains approximately 3,499 RSF, as depicted on Schedule 1A attached to this
Lease (“ROFR Space”).  The ROFR shall begin on the Commencement Date and shall
expire when there shall be less than 18 months remaining in the Lease Term
(excluding any then unexercised renewal option).  Landlord shall periodically
advise Tenant in writing (“ROFR Notice”) of the major economic terms of any bona
fide offer to lease the ROFR Space which Landlord has made to or received from a
third party. The major economic terms in the ROFR Notice shall include, at a
minimum, the lease term, base rental rate, operating cost stop or Base Year,
tenant improvement allowance, and rent commencement date. During the five (5)
business days after Tenant’s receipt of the ROFR Notice, Tenant may lease the
ROFR Space by advising Landlord in writing (“Acceptance Notice”) that it wishes
to lease the ROFR Space, in which event Landlord and Tenant shall enter into a
separate lease or lease amendment within the following twenty (20) days adding
the ROFR Space to the Premises upon the major economic terms for the ROFR Space
specified in the ROFR Notice, including the lease term, and otherwise containing
provisions equivalent to those in this Lease. Tenant shall lease the ROFR Space
“As is,” with no agreement of Landlord to alter, remodel, decorate, clean or
improve the ROFR Space, or to provide Tenant with any credit or allowance for
the same, except as expressly set forth in the ROFR Notice.  If Tenant does not
pro­vide a timely Acceptance Notice, or timely execute the separate lease or
,,lease amendment, then Landlord may lease the ROFR Space on substantially
similar terms  (i.e., within 7.5%) to any third person during the eight (8)
months following the ROFR Notice without further notice to Tenant.  Tenant shall
have no further ROFR rights once the ROFR Space has been leased to a third
person.


[Remainder of page intentionally left blank; signature page follows]
 

 
 

--------------------------------------------------------------------------------

 

This Lease is executed as of the date first written above.





   
LANDLORD
AGF WOODFIELD OWNER, L.L.C., a Delaware limited liability company
By:    JONES LANG LASALLE AMERICAS
(ILLINOIS), L. P., Property Manager and Authorized Agent
By:                  /s/ Timothy W. Casey
Name:                   Timothy W. Casey
Its:                    Vice President
 




   
TENANT
THE ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation
By:                      /s/ Robert Manne  
Name:                           Robert Manne
Its:                        Vice President
 






Page
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
DEPICTION OF PREMISES






[Depiction of Premises [graphic_2.gif]]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1A
DEPICTION OF ROFR SPACE


[Depiction of Rofr Space [graphic_3.gif]]
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
RULES AND REGULATIONS




GENERAL RULES


Tenant shall faithfully observe and comply with the following Rules and
Regulations.


1.           Tenant shall not alter any locks or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord's prior written consent.  Tenant shall bear the cost of any lock
changes or repairs required by Tenant.  Keys required by Tenant must be obtained
from Landlord at a reasonable cost to be established by Landlord.


2.           All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.  Tenant shall assume
any and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.


3.           Landlord reserves the right to close and keep locked all entrance
and exit doors of the Project except during the Project's normal hours of
business as defined in section 11.4 of the Lease.  Tenant, its employees and
agents must be sure that the doors to the Project are securely closed and locked
when leaving the Premises if it is after the normal hours of business of the
Project.  Tenant, its employees, agents or any other persons entering or leaving
the Project at any time when it is so locked, or any time when it is considered
to be after normal business hours for the Project, may be required to sign the
Project register.  Access to the Project may be refused unless the person
seeking access has proper identification or has a previously received
authorization for access to the Project. Landlord reserves the right to refuse
admittance to the Project after business hours to any person not producing both
a key to the Premises and/or a pass issued by Landlord. Landlord and its agents
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Project of any person.  In case of invasion,
mob, riot, public excitement, or other commotion, Landlord reserves the right to
prevent access to the Project during the continuance thereof by any means it
deems appropriate for the safety and protection of life and property.


4.           Landlord reserves the right, in Landlord's sole and absolute
discretion, to close or limit access to the Project and/or the Premises, from
time to time, due to the failure of utilities, due to damage to the Project
and/or the Premises, to ensure the safety of persons or property or due to
government order or directive, and Tenant agrees to immediately comply with any
such decision by Landlord.  If Landlord closes or limits access to the Project
and/or the Premises for the reasons described above, Landlord's actions shall
not constitute a breach of the Lease.


5.           No furniture, freight or equipment of any kind shall be brought
into the Project without Landlord's prior authorization.  Tenant shall only move
in and out of the Premises at times designated by Landlord, in Landlord's sole
discretion (e.g., Landlord could require that all moves in and out of the
Premises only occur on weekends or on weekdays between 5:00 p.m. and 11:59
p.m.).  All moves in and out of the Premises shall be scheduled with Landlord in
advance, on a first come, first served basis.  All property shall be moved in
and out of the Premises using the freight elevator.  Landlord shall have the
right, in its sole discretion, to permit only one tenant to move in or out of
the Project at a time.  When moving equipment, furniture and other items into
and out of the Premises, Tenant shall take whatever precautions Landlord
designates to protect the Project from damage (e.g., placing plastic or other
protective material on carpets in the common areas and the Premises).  Landlord
shall have the right to prescribe the weight, size and position of all safes and
other heavy property brought into the Project and also the times and manner of
moving the same in and out of the Project.  Safes and other heavy objects shall,
if considered necessary by Landlord, stand on supports of such thickness as is
necessary to properly distribute the weight, and Tenant shall be solely
responsible for the cost of installing all supports.  Landlord will not be
responsible for loss of or damage to any such safe or property in any case.  Any
damage to any part of the Project, its contents, occupants or visitors by moving
or maintaining any such safe or other property shall be the sole responsibility
and expense of Tenant.


6.           The requirements of Tenant will be attended to only upon
application at the management office for the Project or at such office location
designated by Landlord.  Tenant shall not ask employees of Landlord to do
anything outside their regular duties without special authorization from
Landlord.


7.           Tenant shall not disturb, solicit, or canvass any occupant of the
Project and shall cooperate with Landlord and its agents to prevent the
same.  Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, halls, stairways, elevators, or any Common Areas
for the purpose of smoking tobacco products or for any other purpose, nor in any
way obstruct such areas, and shall use them only as a means of ingress and
egress for the Premises.  Smoking shall not be permitted in the Common Areas.


8.           The toilet rooms, urinals and wash bowls shall not be used for any
purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or agents, shall have caused it.


9.           Except for vending machines intended for the sole use of Tenant's
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord.  All vendors or other persons
visiting the Premises shall be subject to the reasonable control of
Landlord.  Tenant shall not permit its vendors or other persons visiting the
Premises to solicit other tenants of the Project.


10.           Tenant shall not use or keep in or on the Premises or the Project
any kerosene, gasoline or other inflammable or combustible fluid or
material.  Tenant shall not bring into or keep within the Premises or the
Project any animals, birds, bicycles or other vehicles.


11.           Tenant shall not use, keep or permit to be used or kept, any foul
or noxious gas or substance in or on the Premises, or permit or allow the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Project by reason of noise, odors, or
vibrations, or to otherwise interfere in any way with the use of the Project by
other tenants.


12.           No cooking shall be done or permitted on the Premises, nor shall
the Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes.  Notwithstanding the foregoing,
Underwriters' Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.


13.           Landlord shall have the right to approve where and how telephone
wires are to be introduced to the Premises.  No boring or cutting for wires
shall be allowed without the consent of Landlord.  The location of telephone
call boxes and other office equipment affixed to the Premises shall be subject
to the approval of Landlord.  Tenant shall not mark, drive nails or screws, or
drill into the partitions, woodwork or plaster contained in the Premises or in
any way deface the Premises or any part thereof without Landlord's prior written
consent.  Landlord hereby consents to Tenant’s hanging of pictures and other
decorative items in the Premises, provided that such conduct does not breach any
other provision of the Lease.  Tenant shall not install any radio or television
antenna, satellite dish, loudspeaker or other device on the roof or exterior
walls of the Project.  Tenant shall not interfere with broadcasting or reception
from or in the Project or elsewhere.


14.           Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.


15.           Tenant shall not waste electricity, water or air conditioning and
agrees to cooperate fully with Landlord to ensure the most effective operation
of the Project's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.  Tenant shall not without the prior written
consent of Landlord use any method of heating or air conditioning other than
that supplied by Landlord.  Tenant shall not use electric fans or space heaters
in the Premises.


16. Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal.  All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.


17.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.


18.           No awnings or other projection shall be attached to the outside
walls or windows of the Project by Tenant.  No curtains, blinds, shades or
screens shall be attached to or hung in any window or door of the Premises
without the prior written consent of Landlord.  Landlord shall have the right to
require Tenant to use Landlord's standard curtains or window coverings.  Tenant
shall not place any signs in the windows of the Premises or the Project.  All
electrical ceiling fixtures hung in the Premises must be fluorescent and/or of a
quality, type, design and bulb color approved by Landlord.  Tenant shall abide
by Landlord's regulations concerning the opening and closing of window coverings
which are attached to the windows in the Premises.  The skylights, windows, and
doors that reflect or admit light and air into the halls, passageways or other
public places in the Project shall not be covered or obstructed by Tenant, nor
shall any bottles, parcels or other articles be placed on the windowsills.


19.           Tenant shall not employ any person or persons other than the
janitor of Landlord for the purpose of cleaning the Premises unless otherwise
agreed to in writing by Landlord.  Except with the prior written consent of
Landlord, no person or persons other than those approved by Landlord shall be
permitted to enter the Project for the purpose of cleaning same.  Landlord shall
in no way be responsible to Tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of Tenant or any of its
employees or other persons by the janitor of Landlord.  Landlord shall not be
obligated to notify Tenant of the times at which the janitorial staff will enter
the Premises, and Tenant hereby authorizes the janitorial staff to enter the
Premises at any time, without notice.  Janitor service shall include ordinary
dusting and cleaning by the janitor assigned to such work and shall not include
cleaning of carpets or rugs, except normal vacuuming, or moving of furniture and
other special services.  Window cleaning shall be done only by Landlord at
reasonable intervals and as Landlord deems necessary.


20.           Tenant acknowledges that the local fire department has previously
required Landlord to participate in a fire and emergency preparedness program or
may require Landlord and/or Tenant to participate in such a program in the
future.  Tenant agrees to take all actions necessary to comply with the
requirements of such a program including, but not limited to, designating
certain employees as "fire wardens" and requiring them to attend any necessary
classes and meetings and to perform any required functions.


21.           Tenant and its employees shall comply with all federal, state and
local recycling and/or resource conversation laws and shall take all actions
requested by Landlord in order to comply with such laws.  Tenant and its
employees shall participate in any recycling or resource conservation program
implemented by Landlord, at Tenant's sole expense.


PARKING RULES


1.           Parking areas shall be used only for parking by vehicles no longer
than full size, passenger automobiles.  Tenant and its employees shall park
automobiles within the lines of the parking spaces.


2.           Tenant shall not permit or allow any vehicles that belong to or are
controlled by Tenant or Tenant's employees, suppliers, shippers, customers, or
invitees to be loaded, unloaded, or parked in areas other than those designated
by Landlord for such activities.  Users of the parking area will obey all posted
signs and park only in the areas designated for vehicle parking.


3.           Parking stickers, parking cards and other identification devices
shall be the property of Landlord and shall be returned to Landlord by the
holder thereof upon termination of the holder's parking privileges.  Landlord
may require Tenant and each of its employees to give Landlord a deposit when a
parking card or other parking device is issued.  Landlord shall not be obligated
to return the deposit unless and until the parking card or other device is
returned to Landlord.  Tenant will pay such replacement charges as is reasonably
established by Landlord for the loss of such devices.  Loss or theft of parking
identification stickers or devices from automobiles must be reported to the
parking operator immediately.  Any parking identification stickers or devices
reported lost or stolen found on any unauthorized car will be confiscated and
the illegal holder will be subject to prosecution.


4.           Landlord reserves the right to relocate all or a part of parking
spaces within the parking area and/or to reasonably adjacent off site
locations(s), and to allocate them between compact and standard size and tandem
spaces, as long as the same complies with applicable laws, ordinances and
regulations.


5.           Unless otherwise instructed, every person using the parking area is
required to park and lock his own vehicle.  Landlord will not be responsible for
any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.


6.           Validation of visitor parking, if established, will be permissible
only by such method or methods as Landlord may establish at rates determined by
Landlord, in Landlord's sole discretion.  Only persons visiting Tenant at the
Premises shall be permitted by Tenant to use the Project's visitor parking
facilities.


7.           The maintenance, washing, waxing or cleaning of vehicles in the
parking structure or Common Areas is prohibited.


8.           Tenant shall be responsible for seeing that all of its employees,
agents and invitees comply with the applicable parking rules, regulations, laws
and agreements.  Parking area managers or attendants, if any, are not authorized
to make or allow any exceptions to these Parking Rules and
Regulations.  Landlord reserves the right to terminate parking rights for any
person or entity that willfully refuses to comply with these rules and
regulations.


9.           Every driver is required to park his own car.  Where there are
tandem spaces, the first car shall pull all the way to the front of the space
leaving room for a second car to park behind the first car.  The driver parking
behind the first car must leave his key with the parking attendant.  Failure to
do so shall subject the driver of the second car to a Fifty Dollar ($50.00)
fine.  Refusal of the driver to leave his key when parking in a tandem space
shall be cause for termination of the right to park in the parking
facilities.  The parking operator, or his employees or agents, shall be
authorized to move cars that are parked in tandem should it be necessary for the
operation of the garage.  Tenant agrees that all responsibility for damage to
cars or the theft of or from cars is assumed by the driver, and further agrees
that Tenant will hold Landlord harmless for any such damages or theft.


10.           No vehicles shall be parked in the parking garage overnight.  The
parking garage shall only be used for daily parking and no vehicle or other
property shall be stored in a parking space.


11.           Any vehicle parked by Tenant, its employees, contractors or
visitors in a reserved parking space or in any area of the parking area that is
not designated for the parking of such a vehicle may, at Landlord's option, and
without notice or demand, be towed away by any towing company selected by
Landlord, and the cost of such towing shall be paid for by Tenant and/or the
driver of said vehicle.


12.           At Landlord's request, Tenant shall provide Landlord with a list
which includes the name of each person using the parking facilities based on
Tenant's parking rights under this Lease and the license plate number of the
vehicle being used by that person.  Tenant shall provide Landlord with an
updated list within five (5) days after any part of the list becomes inaccurate.


 
13.           Landlord reserves the right at any time to change or rescind any
one or more of these Rules and        Regulations, or to make such other and
further reasonable Rules and Regulations as in Landlord's judgment may from time
to time be necessary for the management, safety, care and cleanliness of the
Project, and for the preservation of good order therein, as well as for the
convenience of other occupants and tenants therein.  Landlord may waive any one
or more of these Rules and Regulations for the benefit of any particular tenant,
but no such waiver by Landlord shall be construed as a waiver of such Rules and
Regulations in favor of any other tenant, nor prevent Landlord from thereafter
enforcing any such Rules or Regulations against any or all tenants of the
Project.  Tenant shall be deemed to have read these Rules and Regulations and to
have agreed to abide by them as a condition of its occupancy of the Premises.


 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
UTILITY SERVICES


The Landlord shall provide, as part of Operating Costs except as otherwise
provided, the following services:


1.
Air Conditioning and heat for normal purposes only, to provide in Landlord's
reasonable judgment, comfortable occupancy Monday through Friday from 8:00 a.m.
to 6:00 p.m., and Saturday from 8:00 a.m. to 1:00 p.m., Sundays and holidays
(New Year’s Day, Memorial Day, 4th of July, Labor Day, Thanksgiving, and
Christmas Day) excepted.  Tenant agrees not to use any apparatus or device, in
or upon or about the Premises, and Tenant further agrees not to connect any
apparatus or device with the conduits or pipes, or other means by which such
services are supplied, for the purpose of using additional or unusual amounts of
such services, without written consent of Landlord.

 


Whenever heavy concentration of personnel, motors, machines or equipment,
including telephone equipment, used in the Premises adversely affects the
temperature or humidity otherwise maintained by the air conditioning system,
Landlord reserves the right to install supplementary air conditioning capacity
or units in the Premises and the cost thereof, including the cost of
installation and the cost of operation and maintenance thereof, shall be paid by
Tenant to Landlord upon demand by Landlord.


Landlord will also furnish heat and air conditioning at such other times as are
not provided for above on condition that Tenant gives Landlord notice (which
need not be in writing) by no later than noon on any given day (or by noon on
Friday for service over a weekend) of Tenant's needs for such additional heating
or air conditioning, and provided Tenant pays to Landlord its regular charges,
as revised from time to time (which charges may include a markup, not to exceed
20% of Landlord’s costs, for overhead and supervision), for such additional
heating or air condition­ing, which charges shall be allocated among all users
so requesting additional heating and air conditioning.


2.
Electric power for Tenant lighting and operating of office machines is
separately metered and billed to Tenant by Commonwealth Edison or an alternate
electric service provider selected by Landlord.



3.
Water for lavatory and toilet purposes from the regular Building supply (at the
prevailing temperature) through fixtures installed by Landlord, (or by Tenant
with Landlord's written consent).




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4
MAINTENANCE SERVICES


1.
In order that the Building may be kept in a state of cleanliness, each tenant
shall during the term of each respective lease, permit Landlord's employees (or
Landlord's agent's employees) to take care of and clean the Premises and tenants
shall not employ any person(s) other than Landlord's employees (or Landlord's
agent's employees) for such purpose.



2.
Landlord shall supply public restroom supplies, public area lamp replacement,
window washing with reasonable frequency, and janitorial services to the common
areas of the Project and Building, and Premises, during the time and in the
manner that such janitorial services are customarily furnished in general office
buildings in the area.



3.
Landlord agrees to maintain the exterior and common areas of Building to include
maintenance of the structure, roof, mechanical, electrical and HVAC equipment,
elevators, architectural finish, lawn and shrub care, snow removal and so on,
excluding only those items specifically excepted elsewhere in this Lease.




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4 (A)
CLEANING SCHEDULE


Landlord shall furnish janitorial services as described below.


MONDAY THROUGH FRIDAY, INCLUSIVE (HOLIDAYS EXCEPTED)


1.  
Sweep, dry mop or vacuum all floors complete.



2.  
Dust all horizontal surfaces that can be reached without a ladder with a treated
cloth, mitt or duster.



3.  
Sweep all steps, sidewalks and plazas.



4.  
Clean passenger elevator cab and landing doors, including floors.



5.  
Empty all waste containers.



6.  
Clean all public wash and restrooms



(a)  
All cleaning will be performed with approved germicidal detergents at
disinfectant strengths.



(b)  
All toilets and urinals on all surfaces nightly; acid bowl cleaner to be used in
the interior.



(c)  
All wash basins, shelves, dispensers and all other washroom fixtures will be
cleaned nightly.



(d)  
All mirrors will be cleaned and polished nightly.



(e)  
All chrome and other bright work, including exposed plumbing, toilet seat
hinges, etc., will be cleaned and polished nightly.



(f)  
All water receptacles are to be emptied and cleaned nightly.



(g)  
All lavatory floors will be swept and mopped with a germicidal detergent
solution nightly.



(h)  
Washroom supplies will be replenished as needed.



(i)  
Once each month, remove hard water stains from toilet fixtures by using bowl
cleaner after normal cleaning. Follow manufacturer’s recommendations.



7.  
All normal rubbish and office waste paper shall be removed from Tenant floors
and carried to a designated location. Tenant shall pay Landlord’s charges for
excess trash removal upon billing as Additional Rent.



WEEKLY


1.  
Dust and wipe clean with dust cloth all desk tops.



2.  
Spot clean all doors, switch plates, wall and glass areas adjacent to doors.



3.  
Dust and wipe all tops of all file cabinets and counters.



4.  
Sweep building stairwells.



5.  
Damp mop floors and/or spray buff for heavy scuffs, if necessary.



6.  
Clean glass in building directory.



7.  
Wipe all water containers.



8.  
Wash all glass entrance doors and side panels inside and out.



MONTHLY


1.  
When possible, sweep and hose down exterior walks, trucking areas and shipping
platforms.



2.  
Dust windowsills.



EVERY THREE MONTHS


1.  
Dust vertical surfaces of all furniture.



2.  
Scrub all resilient floor areas so as to maintain a highly polished surface.



3.  
Shampoo common area carpeting.






 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5
PARKING


Landlord hereby grants to Tenant a license to the use during the term of this
Lease the Parking described in Section 1.1(j) and Section 5.1(c).  The
non-reserved parking spaces shall be made available to Tenant on an allocated
basis.  Landlord shall maintain approximately 4.0 parking spaces per 1,000 RSF
during the Lease Term for the benefit of the Project’s tenants.  Landlord may,
in its sole discretion, assign tandem parking spaces to Tenant and designate the
location of any reserved parking spaces.  For purposes of this Lease, a “parking
space” refers to the space in which one (1) motor vehicle is intended to park
(i.e., a tandem parking stall includes two tandem parking spaces).  Tenant
agrees to comply with such reasonable rules and regulations as may be made by
Landlord from time to time in order to ensure the proper operation of the
parking facilities.  In consideration of the right to use the Parking, Tenant
shall pay to Landlord on the first day of each calendar month, the amount (if
any) specified in Section 1.1(j) in addition to the Rent and other charges
payable by Tenant under this Lease; Landlord may adjust such rate from time to
time to reflect Land­lord’s then-current rate for reserved parking spaces.  The
parking rates charged to Tenant or Tenant's visitors may not be the lowest
parking rates charged by Landlord for the use of the parking
facility.  Notwithstanding anything to the contrary contained herein, any tax
imposed on the privilege of occupying space in the parking facility, upon the
revenues received by Landlord from the parking facility or upon the charges paid
for the privilege of using the parking facility by any governmental or
quasi-governmental entity may be added by Landlord to the monthly parking
charges paid by Tenant at any time, or Landlord may require Tenant and other
persons using the parking facility to pay said amounts directly to the taxing
authority.


Tenant agrees not to overburden the parking facilities and agrees to cooperate
with Landlord and other tenants in the use of parking facilities.  Landlord
reserves the right in its sole discretion to determine whether parking
facilities are becoming crowded, and in such event, to allocate specific parking
spaces among Tenant and other tenants or to take such other steps necessary to
correct such condition, including but not limited to policing and towing, and if
Tenant, its agents, officers, employees, contractors, licensees or invitees are
reasonably deemed by Landlord to be contributing to such condition, to charge to
Tenant as Rent that portion of the cost thereof which Landlord reasonably
determines to be caused thereby.  Landlord may, in its sole discretion, change
the location and nature of the parking spaces available to Tenant, provided that
after such change, there shall be available to Tenant approximately the same
number of spaces as available before such change.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6
WORKLETTER


1.           Work.  Landlord, at its cost and expense shall construct or cause
to be constructed the “Landlord’s Work” as set forth in a Space Plan as mutually
agreed upon by Landlord and Tenant, which shall be subject to revision but
substantially similar to the Space Plan attached as Exhibit A to this
Work­letter. Landlord’s Work shall consist of the design,
construction, management, supervision, and any other tasks necessary for the
building of  interior tenant improvements.  Landlord’s Work shall be constructed
in a good and workmanlike fashion and in compliance with all applicable laws,
ordinances, regulations, building and fire codes, and other govern­mental
requirements, including without limitation the Americans with Disabilities Act.


The “Costs” of the Landlord’s Work is  expected to exceed “Landlord’s Allowance”
as defined below. The Tenant shall pay the sum of $139,005.00 (“Tenant’s Cost”)
towards the Landlord’s Work, and shall not be obligated to pay any amounts in
excess of Tenant’s Cost except as expressly provided herein (any such Costs not
payable by Tenant shall be timely paid by Landlord). Tenant shall pay one-half
(½) of the Tenant’s Cost to Landlord within five (5) business days following
Landlord’s execution and delivery of this Lease, and Tenant shall pay the
remaining one-half (½) of the Tenant’s Cost to Landlord upon Substantial
Completion. If the actual Costs of the Landlord’s Work are less than the amount
set forth in the Proposal described below, then Tenant shall receive the benefit
of such savings by a reduction of the amount due from Tenant upon Substantial
Completion.


If Tenant’s changes to the Plans (which changes shall be subject to Landlord’s
approval in its reasonable discretion) cause the Costs of the Landlord’s Work to
increase, then Tenant shall pay all of such increased costs within fourteen days
of a change order signed by both parties outlining the changed work and the cost
for same. Any change orders shall increase the price based upon the cost of the
additional work plus overhead and profit not to exceed twenty (20%) percent of
said cost.


(a)           “Landlord’s Allowance” shall mean $275,135.00 ($35.00 multiplied
by the RSF of the Premises).


(b)           “Costs” of the Landlord’s Work shall mean all costs reasonably
attributable to Landlord’s Work, including without limitation all costs of
architects, engineers, construction, supplies, materials, Plans, drawings,
permits, inspections, Landlord’s reasonable third-party out-of-pocket costs in
connection with supervision of Landlord’s Work, and an additional three percent
(3%) of the Costs (which shall be deducted from the Landlord’s Allowance) for
Landlord’s internal construction manage­ment, review, and supervision of the
Work. Costs that are attributable to Tenant’s changes or other acts shall
include, with­out limitation, all out-of-pocket costs incurred by Landlord in
reviewing proposed changes, all costs associated with any stoppage of work while
Tenant considers changes or while Landlord reviews pro­posed changes, and all
increases in the cost of complet­ing Landlord’s Work as specified in the Plans
as a result of Tenant’s changes.


(c)           “Plans” shall mean any drawings or architectural renderings
necessary to obtain permits for Landlord’s Work including, without limitation if
necessary, full and detailed architectural and engineering plans and
specifications covering Landlord’s Work (including, without limitation,
archi­tectural, mechanical, electrical, life safety, fire protection and
plumbing working drawings for Landlord’s Work). Landlord shall prepare the
Plans, based upon the Space Plan and the Proposal (defined below), and submit
them to Tenant for Tenant’s reasonable approval before beginning construction of
Landlord’s Work. Tenant shall respond in writing to any such submission within
five (5) business days, either approving such Plans or specifying in detail any
changes or corrections necessary thereto. Landlord shall re-submit any corrected
plans to Tenant, and Tenant shall respond in writing within three (3) business
days, either approving such Plans or specifying in detail any changes or
corrections necessary thereto. Tenant acknowledges that its failure to respond
to plans within the time periods set forth in the preceding sentence shall be a
Tenant Delay.


Landlord has obtained and furnished to Tenant a written proposal for Landlord’s
Work (the “Proposal”). Together with the cost of preparing the Plans, and of
Landlord’s construction manage­ment, review, and supervision fee, and all other
related costs and fees, the Cost of Landlord’s Work under the Proposal is
$414,140.00. Tenant hereby approves such Proposal, and agrees to Landlord’s
retention of J.C. Anderson as general contractor for Landlord’s Work. It is
agreed that so long as Tenant does not make changes to the Landlord’s Work as
depicted in the Space Plan and/or Proposal, or select any of the Alternates in
the Proposal, the Costs of Landlord’s Work for which Tenant shall be responsible
under this Workletter shall not exceed the Tenant’s Cost as defined in the
second grammatical paragraph of para­graph 1 of this Workletter ($139,005.00,
which equals $414,140.00 minus the Landlord’s Allowance of $275,135.00). Tenant
shall, however, be responsible for additional costs to the extent Tenant makes
changes to the  Landlord’s Work in a written change order, or selects in writing
an Alternate in the Proposal.


(d)            “Substantial Completion” (or any grammatical variation thereof)
means completion of construction of the Landlord’s Work such that the Premises
can be occupied by Tenant for the Permitted Purpose, and substantially in
accordance with this Workletter, except for items which are identified as punch
list items by Landlord and Tenant in a joint inspection of the Premises prior to
Tenant’s occupancy.  The date of Substantial Completion shall mean the earliest
of (i) the actual date of Substantial Comple­tion, (ii) the date on which the
Work would have been substantially completed if not for “Tenant Delay,” and
(iii) the date Tenant first occupies the Premises for the conduct of
business.  “Tenant Delay” means any actual delay in Substantial Completion
caused by any act or omission of Tenant, including without limitation Tenant’s
failure to make timely selections, its selection of non-building-standard or
out-of-stock materials, or its request for changes to the Landlord’s Work.


The punch list shall be generated as reasonably agreed by the parties, based
upon the Landlord’s Work as set forth in the Plans. If Landlord fails (for
reasons other than force majeure and/or interference by Tenant) to cause the
punch list items to be completed within thirty (30) days following the parties’
joint inspection of the Premises, then Tenant may give Landlord written notice
of its intent to complete some or all of the punch list items itself. If the
punch list items identified in Tenant’s notice have not been completed within 14
days of such notice, or within three (3) business days following a second notice
from Tenant, then Tenant may complete such punch list items itself, in which
event Landlord shall reimburse Tenant for the reasonable cost thereof. For
purposes of clarity, it is agreed that the self-help mechanism set forth in this
paragraph shall apply only to failures by Landlord to reasonably address
particular punch list items, not to disagreements between Landlord and Tenant as
to whether work performed on a particular punch list item was acceptable. Tenant
shall indemnify and hold harmless Landlord from and against all suits, losses,
costs, liabilities, claims demands, actions, expenses and judgments of every
kind and character suffered by, recovered from or asserted against Landlord on
account of any work performed by Tenant pursuant to this paragraph.With
Landlord’s approval, which will not be unreasonably withheld, Tenant shall have
the right to supplement the original punchlist during the first five (5) days
after taking possession of the Premises, and any such supplemental items shall
be addressed by Landlord in the same manner and time period as for the original
Punchlist items.


2.           Commencement Date.  The Commencement Date shall be established as
set forth in the Lease.


3.           Tenant's Access To Premises.


3.1           Landlord, in its sole discretion, may permit Tenant and Tenant's
agents or independent contractors to enter the Premises prior to the scheduled
Commencement Date in order that Tenant may do other work as may be required by
Tenant (and approved by Landlord pursuant to the Lease) to make the Premises
ready for Tenant's use and occupancy.  Such permission must be in writing prior
to entry.  If Landlord permits such prior entry, then such license shall be
subject to the condition that Tenant and Tenant's agents, contractors, workmen,
mechanics, suppliers, and invitees shall work in harmony with and not interfere
with Landlord and its agents and contractors in doing its work in the Premises
or the Building or with other tenants and occupants of the Building or the
Project.  If at any time such entry shall cause or threaten to cause disharmony
or interference, Landlord, in its sole discretion, shall have the right to
withdraw and cancel such license upon notice to Tenant.  Tenant agrees that any
such entry into the Premises shall be deemed to be under all of the terms,
covenants, conditions and provisions of the Lease, except as to the covenant to
pay periodic Rent.  Tenant further agrees that, to the extent permitted by law,
Landlord and its principals and agents shall not be liable in any way for any
injury or death to any person or persons, loss or damage to any of the Work or
installations made in the Premises or loss or damage to property placed therein
or there about, the same being at Tenant's sole risk.


3.2           In addition to any other conditions or limitations on such license
to enter the Premises prior to the Commencement Date, Tenant expressly agrees
that none of its agents, contractors, workmen, mechanics, suppliers or invitees
shall enter the Premises prior to the Commencement Date unless and until each of
them shall furnish Landlord with satisfactory evidence of insurance coverage,
financial responsibility and appropriate written releases of mechanics' or
materialmen's lien claims.


4.           Miscellaneous Provisions.  Landlord and Tenant further agree as
follows:


4.1           Except as herein expressly set forth with respect to the Work,
Landlord has no agreement with Tenant and has no obligation to do any work with
respect to the Premises.  Any other work in the Premises which may be permitted
by Landlord pursuant to the terms and conditions of the Lease shall be done at
Tenant's sole cost and expense and in accordance with the terms and conditions
of the Lease.


4.2           This Schedule shall not be deemed applicable to:  (a) any
additional space added to the original Premises at any time, whether by the
exercise of any options under the Lease or otherwise, or (b) any portion of the
original Premises or any additions thereto in the event of a renewal or
extension of the original Lease Term, whether by the exercise of any options
under the Lease or any amendment or supplement thereto.  The construction of any
additions or improvements to the Premises not contemplated by this Schedule
shall be effected pursuant to a separate workletter agreement or other document,
in the form then being used by Landlord and specifically addressed to the
allocation of costs relating to such construction.


4.3           Notwithstanding anything to the contrary contained herein,
Landlord will not be obligated to perform, and the Landlord’s Work will not
include, any telecommunications cabling/wiring, even though the same may be set
forth in the Plans.  Telecommunications cabling/wiring will be purchased by
tenant and installed at Tenant’s expense in conformity with plans prepared by
Tenant and approved by Landlord, with such installation to be performed by
contractors selected and engaged by Tenant and approved by Landlord, which
approval will not be unreasonably withheld.  At Landlord’s option, Tenant shall
utilize Landlord’s riser manager, at the same rate such contractor charges other
tenants in the Building, to handle all vertical work to Tenant’s demark
location.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A

CURRENT SPACE PLAN

[Current Space plan [graphic_4.gif]

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7
COMMENCEMENT DATE CERTIFICATE


TENANT: THE ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation


PREMISES: Suite 210


LOCATED AT:  1375 East Woodfield Road, Schaumburg, Illinois 60173


This letter is to certify that:


1.           The above referenced Premises have been accepted by the Tenant for
possession.


2.           The Premises are substantially complete in accordance with the
plans and specifications used in constructing the Premises.


3.           The Premises can now be used for the Permitted Purpose.




Commencement
Date:                                           ____________________


Expiration Date:                                _____________________


Executed this ____ day
of                                                                , 200__.


 
TENANT:
THE ULTIMATE SOFTWARE GROUP, INC., a Delaware corporation
By:               
Name:               
Its:           




 
 

--------------------------------------------------------------------------------

 
